03/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0277


                                      DA 20-0277
                                   _________________

IN RE THE MARRIAGE OF:

BRANDY J. PERSOMA,

             Petitioner and Appellant,
                                                                    ORDER
      and

TYLER S. PERSOMA,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Brandy J. Persoma, to all counsel of
record, and to the Honorable Randal I. Spaulding, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    March 3 2021